EXAMINER’S REMARKS

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Upon consideration of the claim amendments and Applicant remarks filed on 10 May 2022, the arguments are persuasive and the rejections over Caldwell and Wilson are withdrawn, because the prior art does not teach or suggest the amended limitation of the screw flight not being a wound sheet metal and having a profiled flight cross-sectional surface with at least one portion of the screw flight defining a curve relative to a radial direction of the screw and with the screw flight having a first thickness at a first radial position thereon relative to the radial direction and a second thickness at a second radial position thereon relative to the radial direction, with the first thickness being different than the second thickness; or the screw flight being formed by shaping build-up welding that is carried out so that the screw flight has a profiled flight cross-sectional surface. Particularly, Caldwell discloses a screw flight that is formed at least partly from a wound sheet metal that is mounted on the hub, and the increased thickness at the radially outer extreme is achieved by welding an “add-on” piece. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shuyi S. Liu/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774